                   Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 1 of 26




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

            ITED STATES OF AMERICA
                                                                        Magistrate No. 19-1380
                          V.
      I
                                                                        [UNDER SEAL]
  M •STAFA MOUSAB ALOWEMER


                        AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT


     ·l        I, Nicholas Edquist, being duly sworn, hereby depose and state the following:

      j                                             Introduction
      I
      i
      I       i.       This affidavit is made in support of a criminal complaint alleging that MUSTAFA
      \
MO SAB ALOWEMER ("ALOWEMER") has violated Title 18, United States Code, Section
          1

      _I                                                        I



23 39 : (a)(1) (providing, attempting, or conspiring to p~ovide material support or resources 1to wit,
      I
provi" ion of services and personnel, in the form of himself, to a designated Foreign Terrorist
      'I
      I
Org ,,: ·zation ("FTO"), namely the Islamic State oflraq and al-Sham) (Count 1). It is further alleged
      I
that 'LOWEMER has violated Title 18, United States Code, Section 842(p)(2)(B) (distribution of
      l                                                                                                           '
      ~       ation relating to explosives, destructive devices, and weapons of mass destruction), in that
      j,,
ALO l           MER distributed two documents containing information relating to explosives, destructive

devi ~s, and weapons of mass destruction to a person, knowing that such person intended to use the
      I                              .                                  .
      I                                                             .
info ', ation for and in furtherance of a federal crime of violence (Counts 2 and 3). Title 18, United

State! Code, Section 2332a(a)(2) makes it a federal crime to ~se, threaten, or attempt to use a
      I                                                                                                                 .
weappn of mass destruction2 against any person or property within the United States.

      I
 1 "M 'terial support or resources" ~eans any property, tangible or intangible, or service ... weapons, lethal substances,
      1



 expl sives, personnel (one or more individuals who may be or include oneself), and transportation, except medicine
 or re _igious materials. 18 U.S.C. § 2332A(b)(l).
 2
   Th · term "weapon of mass destruction" means, among other things: (A) any destructive device as defined under
 fede al law; (B) any weapon that is designed or intended to cause death or serious bodily injury through the release,
 diss ination, or impact of toxic or poisonous chemicals, or other precursors. 18 U.S.C. § 2332a(c)(2)(A) and (B).
      !                                                                 -


                                                            1
                Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 2 of 26




           2.          I have served as a Federal Bureau of Investigation ("FBI") Special Agent since

2018 and have been employed by the FBI since 2016. As a Special Agent with the FBI, I am an

"inv rgative or law enforcement officer" of the United S1ates within the meaning of Title 18,

Unit 1d States Code, Section 2510(7); that is, an officer of the United States who is empowered by
     1

     ''
     1
law t conduct investigations of and to make arrests for offenses enumerated in Title 18, United
     I
State' Code, Section 2516.
     '

     I     3.          I am currently assigned to the Joint Terrorism Task Force ("JTTF") in the FBI's
     I
Pitts :urgh Division. In this capacity, I am charged with investigating possible violations of federal
     I
     I
crimi al law. By virtue of my FBI employment, I perform and have performed a variety of

inve) igative tasks, including functioning as a case agent on international terrorism investigations.
     I -                                    -
I ha 1e received training and have gained experience in the conduct of counterterrorism
     !•
     I

inves' igations, the execution of federal search warrants and seizures, and the identification and
     :j

colle ;tion of computer-related evidence.
     ,,
     I

     I 4.
     I
                       The facts set forth in this affidavit are_ based on my personal knowledge, the
     I
kno ledge obtained during my participation in this investigation, the knowledge obtained from

other ~ndividuals, including other law enforcement personnel, review of documents and computer

recor '. s related to this investigation, communications with others who have personal knowledge of
     '1
     1                                                                                       .      '
     I
the e ents and circumstances described herein, and information gained through my training and
     I
expe ience. Because this affidavit is submitted for the limited purpose of establishing probable
     l             -         -
caus !in support of a criminal complaint, this affidavit does not set forth each and every fact learned
     I
by m ' during the course of this investigation.
   .I
                       In this investigation, both English and Arabic were spoken and written. As a result,

          ious points in the affidavit, I cite English translations of portions of communications,




                                                        2
              Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 3 of 26




doc , ents, and conversations that were conducted in Arabic. These translations were made by one
      I
      '
      11

or m re Arabic translators employed by the FBI. Although FBI personnel have attempted to
    '                       '                                         '




trans 1ribe and, where necessary, translate the communications, documents, and conversations
      II          •
                                   ,
ace :ately, to the extent that quotations from these communications are included, these are

preli ;I inary, not final, transcriptions and translations.

                    In addition, at various points in the affidavit, I may offer interpretations of certain

co    ' unications using brackets and footnotes. These interpretations, which include translations of
     I                                   .
     I
certa :n words and phrases in the Arabic language, are based on my knowledge of the investigation

     I
to da e and review
               . of pnor
                      . commun1cat10ns,
                            . . .       t h e contents and context ofh         . .
                                                                     t e commumcat10ns,   .
                                                                                        pnor
     1

and ~bsequent communications, conversations with other law enforcement officers and agents,
      !
     I
conv :rsations with one or more Arabic translators employed by the FBI, and my experience and
     iI
     ,,

fami iarity with FTOs, generally.
     i'
     1
                        Information about the Islamic State of Iraq and al-Sham
                                                                                                   I

     I 7.           On or about October 15, 2004, the United States Secretary of State designated

Jam' ''.t al Tawhid wa'al-Jihad (popularly known as "al-Qaeda in Iraq" ("AQI")) as an FTO under
     ~
Secti ! n 219 of the Immigration and Nationality Act ("INA") and as a Specially Designated Global
     i                                                           .
Terr :rist ("SDGT") entity under Section l(b) of Executive Order 13224.
     I'
     ; 8.           On or about May 15, 2014, the Secretary of State amended the designation of AQI

as         FTO under Section 219 of the INA and af a SDGT entity under Section 1(b) of Executive

Orde 13224 to add the alias the Islamic State oflraq and the Levant ("ISIL") as its primary name.
     I
     I
     · ecretary of State also added the following aliases to the FTO listing: the Islamic State oflraq

      I-Sham ("ISIS," which is how the FTO will be referenced herein), the Islamic State of Iraq

          yria ("ISIS"), ad-Dawla al-Islamiyya fi al-'Iraq wa-sh-Sham, Daesh, Dawla al Islamiya, and
                    /



                                                      3
                 Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 4 of 26

       I
       I
       I

Al-F !rqan Establishment for Media Production. On or about September 21, 2015, the Secretary of
       I
Stateiadded the following aliases to the FTO listing: Islamic State, ISIL, and ISIS. To date, ISIS

rema ns a designated FTO.
       1




            9.       Based on training and experience, I am aware that ISIS has pursued the objective

of an :Islamic state, or caliphate, based in the Middle East and Africa that encompasses all Muslims
       i
worl ,wide. ISIS has pursued this objective through, among other means, killing and deliberate

targe :ing of civilians; mass executions; persecution of individuals and communities on the basis of

their jeligion, nationality, or ethnicity; kidnapping of civilians; forced displacement of Shia Muslim
       I
co     lunities and minorities; killing and maiming of children; rape;      and other forms of sexual

       ~
viole ce. ISIS has recruited thousands of foreign fight~rs from across the globe to assist with its

effo   ll   to expand its so-called caliphate in Iraq, Syria, and other locations in the Middle East and

else here. ISIS has also leveraged technology to spread its violent extremist ideology and for the

purp 1se of inciting adherents to commit terrorist acts.
       I


       i
       I

            10.      Based on training and experience, I am aware that: (a) tens of thousands of Sunni

extre. ·sts and others have traveled to Syria and Iraq to join ISIS, and they commonly enter Syria

by er !ssing the border from Turkey; (b) Abu Bakr al-Baghdadi is the current leader of ISIS and is

freq) ntly referred to as "Khalifa" or "Khalifa Abu Bakr al-Baghdadi"; (c) the terms "dowlah,"
       I
       I
"<law ah," "dowla," and "dawla" are Arabic terms that mean country or state and are commonly
       !
       '
used ;o refer to ISIS, which is also known as the "State;" and (d) ISIS is associated with a flag on a
       I                      -
blac ;background and white letters, written in Arabic on the top, translated as "There is no God but

All~[,, In the middle of the flag is a white circle containing black Arabic lettering translated as

"Mo ammed is the Messenger of Allah." This flag is also commonly known as the "Black Banner"
       J                                                      .


or th · "Black Standard."




                                                      4
                  Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 5 of 26




                                        Facts Establishing Probable Cause

                 A.      Summary of Investigation

                 11.     The FBI Pittsburgh JTTF investigation of MUSTAFA MOUSAB ALOWEMER

has r •j vealed that ALOWEMER plotted to bomb the Legacy International Worship Center, a church

locat'. d at 2131 Wilson Avenue on the North Side of Pittsburgh, Pennsylvania (the "Church"), using
            :I
a w apon of mass destruction (i.e. an explosive device).                  According to ALOWEMER, his
            ,I
            i
moti ation to detonate a device at the Church was to support the cause of ISIS and to inspire other

ISIS :ympathizers in the United States to join together and commit similar acts in the name of!SIS.

ALOrMER also targeted the Church, which he described as Christian and Nigerian, in order to

"tak :revenge for our [ISIS] brothers in Nigeria." ALOWEMER was aware that numerous people
        l
        i
in or around the Church could be killed by the explosion.
        :I

        ; 12.           In furtherance of the plot to bomb the Church, ALOWEMER distributed, in or

aro ,d May 2019, multiple Arabic-language instructional guides and documents related to the
        I

construction and use of explosives and improvised explosive devices ("IEDs") to an individual
       I                                                              .
AL~JrMER believed to be a fellow ISIS supporter, but who was in fact an FBI employee.

ALOrMER distributed these documents with the intent that the information be used in the

asse , bly of a destructive device (weapon of mass destruction) and in furtherance of conducting an

       I
        I


attac in support of!SIS.. In or around June 2019, ALOWEMER purchased several items with the

belie, that they were necessary to assemble a destructive device and with the intention that they be

used   L         construct the explosives that would be detonated in the vicinity of the Church. Among the

       !
item ALOWEMER purchased were acetone (in the form ofnail polish remover1'9-volt batteries,
       j                                                                       .
       ,I
       I
ice p cks, and nails.




                                                         5
                     Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 6 of 26




           I        B.    Background

          II 13.          According to information provided· to the FBI by the Department of Homeland

Sec ~ity, ALOWEMER was born on or about June 5, 1998, in Daraa, Syria, and is a citi~en and

          ~
natio al of Syria.             ALOWEMER initially entered the United States via John F. Kennedy
           !

Inte ; ational Airport in New York on or about August 1, 2016, as a refugee. ALOWEMER
           I


subs quently resettled in the City of Pittsburgh, where he currently resides. ALOWEMER is a

rece ,~ graduate of a Pittsburgh publi~ high school. ALOWEMER does not currently possess a U.S.

_pass •lort and is not a legal permanent resident of the United States.

      ; . 14.            ALOWEMER's online activity has demonstrated his substantial consumption and

appr tal ofISIS propaganda, aspirations to join ISIS, and a desire to commit acts of violence in the
          ,I

nam ofISIS. In or around April 2018, the FBI identified a social networking account with display

nam "Mustafa Alowemer" as likely belonging to ALOWEMER. Notably, the "Intro" section of
          1




     i
the s cial networking account included a phrase in Arabic text that an FBI linguist translated as
     I

"hop ;ng to Allah that he dies in a way that does not require the traditional funeral cleansing and
     I
buri rituals." This same FBI linguist interpreted this statement to mean that ALOWEMER wanted ·

  l
to di by being blown up, which would render traditional Islamic funeral rituals unnecessary or

. l "bl        81


nnp1 15e.                The FBI investigation also revealed that, in or around April and May 2018,

    J
ALOFMER communicated with multiple social networking accounts attributable to Person 1
     J
who s herself a pledged supporter ofISIS. Among other things, Person 1 was alleged to have used

hack jd social networking accounts to collect and distribute information on how to mak:e explosives
     I,
     ,,

and iological weapons. Earlier this year Person 1 pleaded guilty in federal court in the Eastern




                                                       6
        l       Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 7 of 26
        1
        j
        '
        :1



        j
        i
Distr· ct of Wisconsin to attempting to provide material support to an PTO (i.e., ISIS), in violation

of Ti   L     18, United States Code, Section 2339B(a)(l).

              C.      Communications with FBI OCE

              16.     Beginning in or around March 2019, ALOWEMER utilized multiple social

                    and mobile messaging applications to communicate with an FBI online covert

empl yee ("OCE"), whom ALOWEMER believed to be a fellow ISIS supporter, or "brother,"
         I




base , outside of the United States.           In the course of his communications with the OCE,
        !      MER expressed his desire to undertake "nafir" 3 in support of ISIS and asked the OCE to
ALOI

expl    re possibilities to enable him to do so.
        "
        .,
                                                    In addition, ALOWEMER regularly distributed ISIS
        l
prop :ganda materials, offered to provide information about potential attack targets in the Pittsburgh
     I  ',!


area ,,n support of ISIS, requested to be provided with a weapon with a silencer, and pledged

"bay'aa,"4 or an oath of allegiance, to the leader of ISIS, Abu Bakr al-Baghdadi, through a video
        l
        i
recor ing of himself. Some representative statements made by ALOWEMER to the OCE from on
         '
or ab Iut March 9, 2019, to on or about April 12, 2019, are detailed below. All communications

were bonducted in Arabic and translated by the OCE.
         I

              March 9, 2019:    Indeed, I ask Allah to relief [sic] us and grant us Nafir.

              March 13, 2019:   If I want to do Nafir to Turkey and then to Syria or Iraq, do you know
                                someone who can help me?

              March 16, 2019:   Brother, you said you were going to talk to the brothers there about
                                [me] joining [them], what happened? By Allah my brother, I'm
                                burning from inside for what happened to the Muslims in New
                                Zealand. 5                                           ·




3
  Bas d on training and experience, I am aware that "nafir" is a term used by ISIS members and adherents that means
answ ring the call for jihad or traveling to conduct jihad.
4
  Basfd on training and experience, I am aware that an official pledge of "bay'aa" is viewed by ISIS members and
supp@rters as a demonstration of commitment to the cause of ISIS and of loyalty to its leader.
5


       ran,
  Acciording to public sources, on or about March 15, 2019, two mosques in Christchurch, New Zealand were targeted
by a           resulting in more than 50 fatalities.


                                                        7
              Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 8 of 26




            April 3, 2019:      I don't know my brother, but I'm still [planning] on pledging
                                allegiance, Allah willing.

            April 4, 2019:      My brother, I want you to tell .the brothers here that the Yazidis, 6 the
                                enemies ofAllah, have big celebrations and that they are here in big
                                numbers; if there are any plans f!! avenge our brothers in Baghuz
                                [Translator's Note: city in Syria], then I can provide the brothers with
                                their [Yazidis] locations, if they [the brothers] want that.

            April 6, 2019:      I was raised in Jordan on loving the Jihad and the Mujahdeen [sic]. I
                                met some Jordanian brothers, some ofwhich did the Nafir in Raqqah,
                                and I, alongside some brothers,rwere [sic] arrested three times in
                                Jordan, because I was one of the supporters.

            April 10, 2019:     My brother, I suggest that they drop the device [Affiant's Note:
                                reference to a cellular telephone] at a safe place and I go get it. Can I
                                make the Bay 'aa while masked?

            April 10, 2019:     Brother, I will do whatever they [brothers] think is safer for them. And
                                 I want you to tell them if they can secure me a weapon with a silencer
                                for if I have the opportunity/chance, to hunt Allah's enemies in the
                                forest.

            April 12, 2019:     Brother, I will send you the [Bay'aa] video and you save it because I
                                want to delete it from my device.

        J   April 12, 2019:     [ALOWEMER sent a Bay'aa video and then deleted it after [the OCEJ
        I
        J                       confirmed receiving and saving it]. Did you get it?
        I


        l 17.       Based upon ALOWEMER's expressed desire to meet other ISIS members and

adhe lents in person and in the United States, and to engage in acts in support ofISIS in the United

State   I, the OCE provided a means for ALOWEMER to colilIIlunicate directly with an FBI
Und Lover Employee ("UCE") and an FBI Confidential Human Source ("CHS").
        j

        ID.         Communications and Meetings with FBI UCE and CHS
                                          '                           I




        i 18.       On or about April 13, 2019, ALOWEMER and the UCE established contact online
        l
        1
and ave since communicated, via multiple encrypted mobile messaging applications, on a near-
        '                                                                                '




6
  Ba~ed on training and ~xperience, I am aware that Y azidis are an ethnic Kurdish minority native to Turkey, Iraq, and

ml"'
 Syri4. Y azidi populations in the Middle East and elsewhere have been frequent targets of violent actions, including
         slavery, and rnpe, by Sunni Muslim FTOs sueh as 1s1s because of their religious beliefs and practices.


                                                           8
              Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 9 of 26




daily '.basis using a mixture of Arabic and English. During their initial conversations, the UCE
      I           .-
       I
repre ented to ALOWEMER that the UCE was an ISIS "brother" living in another state in the

Unit~ States. Among other topics of conversation in the communications on or about April 13,

2019 • ALOWEMER confirmed that he had previously sent a yideo proclaiming his allegiance to

the l[ader ofISIS, Abu Bakr al-Baghdadi, expressed his desire to support the cause ofISIS through
       I                                                             .
       I
his o,       abilities, and offered to provide information on local Kurdish Yazidi families if ISIS

"brot ers" wanted to seek revenge for "our brothers from al-Baghuz."7                                ALOWEMER
       I
       i
co     ~   unicated that he was excited to meet the UCE and referred to him as a brother from the
      II
"Car' hate soldiers." ALOWEMER also asked if he could be provided with a secure device to
       I
    '
co,unicate with the UCE and other "brothers" to alleviate concerns about perceived electronic

survd~llance.

            19.       On or about April 16, 2019, ALOWEMER and the UCE met in the Pittsburgh area

for a ,proximately three and one-half hours. The UCE also brought to the meeting the CHS, 8 who

was escribed by the UCE as a fellow ISIS "brother." In the course of the meeting, ALOWEMER,

the
      lCE, and the CHS discussed opportunities to participate together in a violent attack in the
Unit d States in support of ISIS. Furthermore, ALOWEMER identified possible attack targets,

incltng           the aforementioned Yazidis and Shia Muslims, whom ALOWEMER denigrates as

aposlltes, as well as an individual with United States military affiliation. In a discussion about


      I                                                             -
           9
the   ICE:
7
  Ac~ording to pubHc sources, Al-Baghuz is a town located in Eastern Syria. A reasonable interpretation of this
statefllent is that ALOWEMER is referring to a battle between Kurdish-led Syrian forces, assisted by the United States,
and fSIS fighters in or around February and March 2019. ISIS fighters were defeated and lost control of the only
rem<1ining territory that they controlled in Eastern Syria.          ·
8
  A second CHS was also present at this meeting, but took no active role and did not communicate with ALOWEMER.
9 In-person communications among ALOWEMER, the UCE, and the CHS were conducted using a mix of English

and   rabio.    The Mabie portions have been subject to p<e~iminary translation by FBI linguists.
           Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 10 of 26




          ALOWEMER:          T~at is OK. Like, uh we can put bombs in here, like in the bag? And
                             I can go there, and I can leave the bag inside, the -

          UCE:               Oh, yeah! So -

          ALOWEMER:          - we just co,ntrol the bag from like far away.

          UCE:               - so like a bomb inside the bag?

          ALOWEMER:          Yeah - that is safe.

          UCE:               The question is how heavy you want that. The heavier the bag is, the
                             bigger the bomb.

          ALOWEMER:          We just want to destroy it all.

          20.     In addition to possible targeting of the local Yazidi population and a Shia mosque,

ALO        MER also discussed targeting a single U.S. soldier for a violent attack:

          ALOWEMER:          I stated that I can provide information, but I don't want to cause any
                             harm to come to my family, because they are quite tired and weary. I
                             can, if, honestly, you can secure for me some weapons. I can ... I
                             can hunt the enemy ofAllah! Like ...

          -ucE:              Yeah.
                               /,


          ALOWEMER:          Like uh, like several. Like uh ... Two weeks ago, I seen a ... One of
                             the American military ...

          UCE:               Yeah. Oh really?

          ALOWEMER:          Yeah. In the forest. He was alone. I can kill him, but I ...

          UCE:               Why? Or ...
      I
          ALOWEMER:          He was in the military.

          UCE:               Ohl

      i ALOWEMER:            He killed our sisters in Baghuz and in Iraq.

      I UCE:                 Yeah. Oh, yeah, yeah.

          ALOWEMER:          Why should we stay quiet?




                                                , 10
           Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 11 of 26




          UCE:                  Yeah.

          ALOWEMER:             You can do something- why don't we?

          21.     Based upon ALOWEMER's aforementioned request for a new device for secure

co    : unications, the UCE and the CHS provided him with a pre-paid cellular telephone 10 during
      I
      :eeting on or about April 16, 2019. At the conclusion of the meeting, ALOWEMER suggested,

asp   ! of their next meeting, that he drive the UCE and the CHS around the Pittsburgh area to show
      I




them 1some of the potential attack targets they had discussed. Following the meeting, ALOWEMER
      l
and t: e UCE engaged in daily online communications using multiple encrypted mobile messaging

appli~ations. On or about April 20, 2019, ALOWEMER sent the UCE a self-authored Arabic

"nasieed" 11 entitled, "The Longing for Martyrdom" that appeared to be addressed to Abu Bakr al-

Bag ~adi, the leader ofISIS. An FBI linguist translated ALOWEMER's "nasheed" as follows:

          The Longing for Martyrdom
          The best news is when you call get ready for jihad.
          Fight the enemy. 0 soldiers ofBaghdadi.
          1 miss the people but do not know why.
          I am waiting for paradise.
          The love of martyrdom has inhabited my heart.
          The land a/jihad is what I wish for.
          I wait for the taste of martyrdom.
          I am focused on defeating the enemy.
          Defeating the Shi 'tes astounded me.
          I long for the promise ofAllah.
          He promised me paradise.
          He motivated me for martyrdom.
          With worship he enlightened me.
          0 Baghdadi your soldiers are your swords in battle.
           We are the letters [ ofyour nameJ against your enemies.
          I long for the land of the Caliphate.
          I am expecting to raise the banner.
          I will spill my blood for the victory of my religion.

 10 A[OWEMER has maintained this cellular telephone since receiving it and has used it to conduct ongoing

 cominunications with the UCE, the CHS, and the OCE.
 11 Bdsed on training and experience, I am aware that "nasheed" is an Arabic word meaning chant or poem. ''Nasheeds"

 are ! opular in the Islamic world, including among members and supporters of FTOs such as ISIS, and are often
 inco orated into extremist propaganda videos.


                                                         11
           Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 12 of 26




     I
     : 22.       On or about April 25, 2019, ALOWEMER, the UCE, and the CHS met in-person
     I
     '1


for a ~econd time in the Pittsburgh area for approximately two hours. In addressing the potential

      I
attac targets the group had discussed at the first meeting, ALOWEMER explained that the

afore I entioned Shia mosque was, in fact, not a suitable target. Among ALOWEMER's concerns

were Fiie fact that the mosque had a "code" on the door, was affixed with security video cameras,
     I
      I                                                                                  •


and as located close to a police station. ALOWEMER also explained that he had discovered that
     1
Sunn· Muslims also worshipped at the mosque, further indicating that it was not an appropriate
     I
     I
attac target. In the course of the meeting, ALOWEMER affirmed his desire to participate in an

attac ! on American soil and to subsequently escape to Syria, where he ultimately wants to die as a

     lr. ALOWEMER discussed a potential attack method with the UCE and the CHS as follows:
     I
          ALOWEMER:        When we have a goal, we can leave a book bag or something.

          UCE:             Leave it or ...

     : ALOWEMER:           We can leave it.

          UCE:             Leave it, yes.

          ALOWEMER:       And ... Like we blow it up from someplace.




          ALOWEMER:        I am looking for a way to leave.

          UCE:            Ahl Right, right

          CHS:             Yeah.

          ALOWEMER:        I don't want to get caught, get caught.

          UCE:             Yeah, yeah. To make it look, uh - like go in and make it look normal -
                           and leave with no one ever noticing, right?




                                                12
              Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 13 of 26




             CHS:               Yeah.

             ALOWEMER:          So I was thinking about it, like we, we drive 2 cars -

             UCE:               Okay.

             ALOWEMER:          Block the plate ...

             UCE:               Oh, the plates, yeah, block off the plates. Yeah.

             ALOWEMER:          -And you park the other car in the - the middle of the woods -

             UCE:               Okay.

             ALOWEMER:          - The other car we put the ... book bag or anything -

             UCE:               Uh-huh.

             ALOWEMER:          -And we leave ... the other car and we ride the other car and we just
                                switch cars.

             23.    In the weeks following the meeting on or about April 25, 2019, ALOWEMER and
        ;

        I
the UCI E engaged in daily online communications, which included ALOWEMER sending the UCE
       .I
        I
        1
a si        ificant amount of ISIS propaganda. For example, on or about May 1, 2019, ALOWEMER

sent    l    the UCE what appeared to be an ISIS propaganda video that depicted a large truck bomb

bein detonated by a militant on a roof top. In the video, which appeared to be filmed in the Middle
                                                              I




East, the explosion destroyed several multi-story buildings in an urban area. Also in the course of

coJIunications, ALOWEMER made multiple references to having some "ideas" and a new

"plJI" and he and the UCE engaged in coded cmversation about the construction and use of
expl sives.                 .
        I
        I 24.
       ts,
                    From my review of the online communications and discussions with the UCE and

the             it is apparent that ALOWEMER believed the UCE to have expertise in constructing

destructive devices and explosives, based in part on representations made by the UCE. I am further

awa) that ALOWEMER and the UCE often used variants of the terms "cooking," "food," "spice,"



                                                      13
             Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 14 of 26




and "real" to refer to explosives. In one such exchange on or about May 20, 2019, ALOWEMER
       I
asked the UCE whether he can "cook" a "meal" with          a: timer.   The UCE used similarly coded

langJage to ask whether the "cooking" will end at a specific time. ALOWEMER responded that it
       I
will   J~ a good "meal," but they will have to try it before-hand.     Similarly, on or about May 21,

2019! ALOWEMER sent the following message to the UCE in English: "There are a couple studies
       I
[Affiant's
     I
           Note: interpreted to mean "students"] who work with the military if they are going to
       I
'colla!e [sic] with me we might start hunting brother and feed them :)." The UCE eventually
       I             .
respolded in English, "They can taste our cooking," to which ALOWEMER replied in English,

"Yes,lthey can taste it and I'm positive they will love it."

       II
       l

            25.   On or about May 24, 2019, through a mobile messaging application, ALOWEMER
                         .
sent the UCE two Arabic-language instructional documents that appeared to relate to explosives,

entitlid, "Beginners Course for Young Mujahedeen" and "The Extraction of Potassium Nitrate

from ~oat Manure and Other Methods." On or about May 26, 2019, ALOWEMER sent the UCE

anot~~r Arabic-language instructional document entitled, "Manufacturing the ·Easiest Explosive

DeviJe." The document entitled, "Beginners Course for Young Mujahedeen" contains nearly 30

pagJ of instructions related to jihad, military operations, organizational protocols, and explosives.

Ita1s0r purports to prov1"de step-by-step
                                     .    .      .
                                          mstruct10ns        c.
                                                      to manu1acture exp1os1ves,
                                                                           .        . poisons,
                                                                                 toxms, .      and
       !

       ]
IEDsi includ1"ng "TNT " "Molotov Cocktails " "Popular Landmines/IEDs " "Sodium Bomb "
                     '                    '                         '              '
"Black Gunpowder," and "Ammonium Nitrate 2."
       I
       1
           26.    In or around June 2019, examiners from the FBI Laboratory provided professional
       '
opinilns regarding the bomb-making instructions distributed by ALOWEMER.                 Specifically,

       '
       ~
"Beginners Course for Young Mujahedeen" and "Manufacturing the Easiest Explosive Device"
       I




contain numerous guidelines related to explosives production, incendiary materials, and explosives




                                                   14
            Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 15 of 26

      !
      1
      i
or i,n~endiary device construction. Both documents contain information on the construction ofIEDs

or imlrovised incendiary devices ("IIDs"), also known as homemade bombs or destructive devices.

      Ii 27.      On or about June 2, 2019, ALOWEMER and the UCE met for a third time in the
      I
Pitts~urgh area for approximately three hours. Near the start of the meeting, ALOWEMER

provihed the UCE with two rings bearing the ISIS insignia, i~tended for the UCE and the CHS to
      ~!
keep ~s gifts from ALOWEMER. In the course of the meeting, ALOWEMER communicated what
      I                              .
                                     12
he de~cribed as a "mushrikeen" and ''Nigerian" church as his new target for conducting a violent
     I'


attac{ In articulating his idea, ALOWEMER expressed the hope that destroying the Church with
      t
explo~ives in the name of ISIS would inspire other ISIS "brothers" in the United States to join
      ~
togetlier and take similar actions.          Furthermore, in the following exchange with the UCE,
      I                                  .
ALOrMER explicitly tied his support for ISIS to his rationale for wanti;ng to target Nigerians in

    . ' 1ar:
partier

      ~ ALOWEMER:              All of them are Mushrikeen [Polytheist Christians].

      I
      i
      j,


           UCE:                Oh yeah! Polytheist and infidels.

      ~ ALOWEMER:              And the- uh, this house is still/or the ones who go to church because
                               they are Nigerians ...
      !.   UCE:                Yeah. So, why the Nigerians? All of them are polytheists.

      1    ALOWEMER: -         They are all polytheists. We, we, take revenge for our brothers in
      •I
      ii                       Nigeria.
      ~
      i    UCE:                There is an Islamic State or there was an Islamic State in Nigeria.

      ~.   ALOWEMER:
                               Of course there is.


      I
      l
           28.    At the meeting on or about June 2, 2019, ALOWEMER outlined 'in detail his plan



 12 Based on training and experience, I am aware that "mushrikeen" is an Arabic word that describes those who commit
 "shirk," or the sin of practicing polytheism or idolatry, and is typically used in a derogatory manner to describe
 Christians.


                                                         15
            Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 16 of 26

     r
     I      .
for tJe CHS, the UCE, and himself to place an explosive device at the Church and detonate it with

a dJayed timer.     ALOWEMER described his plan for using two cars and coordinating the

placelent and intended movem;nts of the CHS, the UCE, and himself during the operation. Under
     I                  .                                 .
ALOfEMER's plan, after being dropped off by the UCE on a nearby street, ALOWEMER would
     I.'

apprdach the Church on foot with a backpack full of explosives and place the backpack on one side
       I


of th1 Church. Upon placing the ba,:kpack at the Church, ALOWEMER would return to the UCE' s

vehic1~e and depart with the UCE, after which ALOWEMER, the UCE, and the CHS, who would
     !'
be inta separate vehicle conducting surveillance in the vicinity of a nearby police station prior to

and dbing the operation, would meet at a pre-determined mosque in the Pittsburgh area so that they .

woull have witnesses to their presence at morning prayers. According to ALOWEMER, the timer

woull be set to go off approximately ten minutes after placing the backpack so they would be close
     I
enou!h to hear the explosion as they made their way to the inosque. After ALOWEMER provided
     i:
    -;I
an initial description of his proposed plot, he expressed the idea of incorporating a second device
     I
     II'
in thj attack, as indicated in the following exch~ge with the UCE:

     ~ ALOWEMER:            And ah after two hours, three hours when the police ... want to come
     I


           UCE:             Yeah.

           ALOWEMER:        - We're going to keep another one right next to the-

           UCE:             Okay.

           ALOWEMER:        -To the place of the operation -

           UCE:             Uh huh.

           ALOWEMER:        -And then when they're all come together, we-




                                                 16
                Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 17 of 26




                ALOWEMER:        So they're scared to step.

                UCE:             Right, right!

                ALOWEMER:        So they can't ...

                UCE:             So now we 'll even get the police.

                ALOWEMER:        So they have to lock down the whole - whole Pittsburgh.
            I
          !, 29.       ALOWEMER used two printed Google satellite maps to explain the details of the

    propJsed plot to the UCE, although the maps did not provide street names or any identification of

    the t+ get location. At the conclusion of the meeting, ALOWEMER provided the maps to the UCB

    to ke~p along with two pages printed from the aforementioned "Beginners Course for Young
         i
    Muj a:hedeen" and 11 pages containing lyrics to what an FBI linguist described as jihadi "nasheeds."
         ;                                                                                         .

    Basea,, on ALOWEMER;s use of the two Google satellite maps to describe his proposed attack plan

    and s~bsequent research of public sources, the FBI identified the Church as the Legacy International
         ~                                 .
    Wor1hip Center, located at 2131 Wilson Avenue in Pittsburgh, Pennsylvania.
         j
        : 30.          Furthermore, during the meeting on or about June 2, 2019, ALOWEMER discussed

    with the UCE what supplies ALOWEMER could purchase to enable the construction and assembly
         ,,
         J
    of anlexplosive device strong enough to destroy the Church. ALOWEMER agreed to purchase 9-
         ~                             .



         •
    volt -~batteries, acetone (in the form of nail polish remover),
                                                            .
                                                                    ice packs, and nails for use in
                                                                                 .

        ,,
        !'

    constructing the device to be used in the attack upon the Church, which would be similar to some
        1                                                             .                        .
    ofth! devices described in the manuals.sent by ALOWEMER to the UCE. ALOWEMER and the
        Ii

.
        '
    UCE!agreed that, to avoid suspicion, they should make purchases of these items at different times,
        M
                          .        .


.in ·small quantities, and from different stores. On several occasions throughout the meeting, the
       '',
         J




    UCB: made clear that ,the explo.sive force necessary to a~complish ALOWEMER's desired attack
        i

    would likely kill many people in the residential area surrounding the Church, even if the Church



                                                       17
              Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 18 of 26

        I
    .   \




        ~
were µnoccupied at the time of explosion, to which ALOWEMER did not object.
        ,I
        ij
        ;l 31.      On or about June 11, 2019, ALOWEMER, the UCE, and the CHS met in-person
        i
for a fourth time in the Pittsburgh area for approximately two and one-half hours. At this meeting,
        I                              -
ALOWEMER delivered more details regarding his plan to bomb the Church. ALOWEMER also
  .I
        I'
provired the UCE and the CHS with the items that he had purchased in the preceding days that
        I                                                      I


were 1ntended to be used for assembly of the destructive device: six bottles of nail polish remover,
     •I,
seve4 ice packs, and three 9-volt batteries. ALOWEMER also apofogized for not purchasing nails

and Jsked the UCE whether ball bearings would suffice as shrapnel to be used in the explosive
        -~1
        ,!
devict Regarding the batteries, the UCE demonstrated to ALOWEMER, using a timer that the
        I                                                                                          .
UCE lhad
     1
          brought to the meeting, that the 9-volt batteries that ALOWEMER had provided would
     i
conn~ct directly to the timer to permit delayed detonation of the explosive device. Consistent with
        I                          .
their brior communications, ALOWEMER told the UCE that he wanted to be involved in the
         ·I


constkction, "cooking," and testing of the explosive device with the'UCE.
        (


        I


        :,,,; 32.   Furthermore, during the meeting on or about June 'l l, 2019, ALOWEMER drove
        ·I
        I
the UfE and the CHS to the Church to show them the location, assess the environment, and

detenpine what explosive charge would be needed and where ALOWEMER would eventually

placelthe backpack containing the destructive device. ALOWEMER pointed out the intended
        l
moveinents of their respective cars to assure a clean escape from the scene and identified where he
        i
        1,

intendled the CHS to park, in the vicinity of a nearby police station, to conduct surveillance prior to

and ,Lle ALOWEMER placed the explosive device at the Church. When asked by the UCE how

ISIS iould be able to claim credit for the attack, ALOWEMER suggested leaving an ISIS-affiliated
        I




flag o~ a sign with the words "we arrived," or some variant thereof, near the scene of the attack.
        l
        : 33.       Also during the meeting on or about June 11, 2019, ALOWEMER provided the




                                                  18
                Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 19 of 26

          !;
          I

UCE !ruid the CHS with printed copies of more detailed Google satellite maps, including with street
          I .                                                                                                ,
nam~I and handwritten markings identifying the Church and routes of arrival and escape, as well
          J
as· hardwritten instructions in Arabic for the execution of the operation, which are included as

attac~ed exhibits (1-4) to this Complaint. ALOWEMER's handwritten instructions, as translated
     _j   J
          l
by an;: FBI linguist, follow:
      ~l                   -
          ,I

          I                                  In the name ofAllah the Merciful

                                              Confirmation of this operation

               1)   If we carry out this operation during the blessed month ofRamadan we will be
                    putting our Muslim brothers in danger because mosques during this blessed month
                    will be full and the enemies ofAllah almighty will attempt to take revenge.

               2)   This operation must be done on a Sunday night13 in order to shock the enemies of
                    Allah almighty everywhere and all over America, and in order to [illegibleJfrom
                    going to their churches and instill fear in their hearts. Around 3:00 or 4:00 at night.

               3)   We should be two or three brothers. One to drive the vehicle and the other to throw
                    the cooker and the third to surveil, we should sneak in quietly through the woods.

               4)   Equipment for this operation (one of two backpacks/suitcases) for the operation, a
                    vehicle not from the same city and we should cover the license plate.

               5)   There are two ways to get out of this operation safely ifAllah almighty wills.

               6)   Long before the operation we should park a short distance away from the site and
                    wait.

               7)   IfAllah almighty destined this operation to succeed we should not communicate for a
                    long period of time because the enemies ofAllah will be more vigilante [sicJ after this
                    period We should also be silent on social media or maybe we should delete all our
                    accounts on all social media platforms for a while until things calm down.




13
   Based on my communications with the UCE and the CHS and review of other statements made by ALOWEMER
in relation to his proposed plot, it is reasonable to assume that ALOWEMER is referring to the late hours of Saturday
night and the early hours of Sunday morning as opposed to Sunday night.


                                                         19
                     Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 20 of 26




                        According to what the Caliph of the Muslims told the mujahedeen; we should not
                      . confront the enemies ofAllah face to face, we should sneak in so as the enemies of
                        Allah will not feel us and we break their backs if Allah almighty wills.

                 9)    We should - with the permission ofAllah almighty - pay attention to the locations of
                       the infidel police and how they move and we should observe all cameras ifAllah
                       almighty wills.

                                              With the permission ofAllah almighty

           :,,
           ~I
           ii
                 .     [CHS] will take my vehicle and wait by the police department to observe any
                       movements towards us.
           ;1
           :1

          I•           After executing the operation ifAllah wills, [CHS] will head towards the location
                       planned/s.elected by [ALOWEMERJ ifAllah wills and will meet over there ifAllah
                       wills.


                 •     Clothing will be different at the time of the operation and after ifAllah wills.

                 (I'he most important thing is [socialj media silence) and not to communicate for a short
                 period of time if Allah wills.
          '.1


      1 34.               At the close of the meeting on or about June 11, 2019, ALOWEMER expressed his

inteniion to conduct further surveillance of the Church on his bicycle in order to determine, without
          I
draw~ng suspicion, the presence of security cameras and to decide upon the best location to meet

the U~E and the CHS prior to the executio~ of the bombing of the Church. ALOWEMER also told
     :,
     ~
the 1CE and the CHS that he wanted to meet with them one more time to conduct final planning

and cbordination prior to carrying out the attack sometime during the month of July 2019. On or
     j                                              '
about June 13, 2019, ALOWEMER indicated to the UCE that he would attempt to purchase
    l
additional components, including nails, for construction of the planned explosive device, in addition
     I

    1
to asKing about the size of the backpc;1.ck needed to carry the device. On or about June 14, 2019,
     ',,                                            .

     '·
ALOWEMER confirmed with the UCE that he was available.to meet again with the UCE and the

CHS on June 19, 2019, in the Pittsburgh area. On or about June 16 and June 17, 2019, FBI



                                                            20
           Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 21 of 26




persopnel witnessed ALOWEMER purchase at least six boxes of nails at multiple stores in the
     I
Pitts~urgh area.
 .   l
     , 35.         Throughout ALOWEMER's conversations, both in-person and online, with the

     '
OCE,i the UCE, and the CHS, ALOWEMER displayed an increasingly sophisticated level of
      I
     1:


oped~ional
    .,     security and strategic planning. For example, ALOWEMER deleted the majority of his
     l'
prior isocial networking and mobile messaging accounts and subsequently created new accounts
     ,.\
with ~new monikers on multiple encrypted mobile messaging applications to continue his
     ;
convJrsations with the OCE, the UCE, and the CHS, which included ALOWEMER's use of coded
     j
     I
langu_;1ge. ALOWEMER also utilized or discussed other methods of operational security, including
     ·I
arrivihg early to planned meetings with the UCE and the CHS to conduct surveillance of the
     I               .
meetfg areas; identifying the presence of security cameras and law enforcement p~rsonnel near

potenfial attack targets; and making small, cash-only purchases of IED components at different

storeJ. Furthermore, ALOWEMER indicated on multiple occasions that he knew his current and
     l
plann~d activities in support of ISIS were illegal and, therefore, could result in his arrest.
     1
     ,I
     l'
     ·1


     l
     •
     '1




                                                   21
          Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 22 of 26




      , 36.    Based on the aforementioned information, there is probable cause to believe that

MUSTAFA MOUSAB ALOWEMER attempted to provide material support or resources to ISIS,

in the form of services, and personnel, including himself, in violation of Title 18, United States

Code, Section 2339B(a)(l) (Count 1); and 2) that ALOWEMER distributed information relating to
      l
an explosive, destructive device, or weapon of mass destruction, in violation of Title 18, United

States Code, Section 842(p)(2)(B) (Counts 2 and 3).




                                                      NICHOLAS EDQillST
                                                      Special Agent
                                                      Federal Bureau oflnvestigation
      J
      I
Swo;rn to and subscribed before me on this
18th :day of June, 2019
      l




  '   :
c~~EDEDDY
              Y4<.   2
                          ~
Chi¢fUnited States Magistrate Judge




                                                22
      Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 23 of 26




Exh~bit 1: Map of Proposed Church Attack Provided by ALOWEMER




                                      23
                                   Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 24 of 26




Exhibit 2: Map of Surveillance Activity Related to Proposed Church Attack Provided by
ALOWEMER



~..                                                                                       It                       f;a.                              ~,~ ~
                                                                                                                                                                         ·1

                                                                                                                                                                                                                            1.-i,!~i?''I :r
                                                                                                                                                                                                                            -~e.                        ·• . .. ~-                          l •·           i \ f'


.. •
.



                                                                         - '··
                                                                                              -.~ r·.
                                                                                          & .,.. JI

                                                                                          • ,a.;:;_
                                                                                                                                     .+.-• ·.
                                                                                                                                                     : ". i
                                                                                                                                                                  . -



                                                                                                                                                     ·:E_. o~o 1.srr;lal
                                                                                                                                                                         "!(
                                                                                                                                                                                              .
                                                                                                                                                                                                                                ",2:
                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                      [l'!'lla S!;,.;,s-
                                                                                                                                                                                                                                               ,Ge{a·.~ · ·.··..



                                                                                                                                                                                                                                                        ~ -.
                                                                                                                                                                                                                                                            . .               1 ,.               -~:.
                                                                                                                                                                                                                                                                                                 'f.illll'              J€~
                                                                                                                                                                                                                                                                                                                       'k 0.-
                                                                                                                                                                                                                                                                                                                               ~ ',_




~@Yat~i,ra,AVe~•t-• . . ~•'I?, - _ .
  -., .";"~t";•t1 ·f _, tL: ·._J   .
         . ...:::- .                                   If       "'IM:;;i.             '       ~                             t-               '                                ...
                                 ~
    ..        }~•                                  -            tifatJ..



                    ~ ~~~~
                                                                                                                                                                                                                  y         ·~




                                                                                                           '                    Jr::;,_ ,r-< ... ;                                  ...                        ' ,. . . . . . .
                                                                                                                                             ~       •• . "ill{ Gl:JJ., •·                          '
                +
                           '
                         ,. ,
                                                                    ..f ' :>,.;.-..   - j -~
                                                                              . .---Cl!'
                                                                                    . ~
                                                                                           . '                                                                    =--                     ,,                  '.1.\1
                                                                                                                                                                                                              ...,                    .      ~ - ...
                                                                                                                                                                                                                                                            .         •

          ~~...                                                     , · ~ · .... 11g1                                            1                            •cEi--- ~ r                                                     ., ·• _l~ - (,,";\• .• • {1 '
                                                                                                                                                             r.:r-• ' • ·•t                                                 ,
                                                                         ~                                                                                                                        ..,;~ ,..                 '·.,, .~~
                                                                         .     ;,I(               I    'Rlf-• '
                                                                                                                                                                                                                                              u -~                                                                                    ~.
                                                                                                           if-. F-~~..
                    ''""-                                                     -~
                                                                               :::,_                    ··-
                                                                                                                   "§,'l,t.                                  -~~·
                                                                                                                                                              ®,1


                                                                         :. -,. -
                                                                                                                                                                                                                                             ,<

                                                                              "-
                                                                               CO_
                                                                                                  f
                                                                                                      .....
                                                                                                                            "                 f""'                _,J. .
                                                                                                                                                                  fB                                    t
                                                                                                                                                                                                              ""- .,._,.
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                           -                I
                                                                                                                                                                                                                                                                                                                 ,~
                                                                                                                                                                                                                                                                                                                 -~.
                                                                                                                                                                                                                                                                                                                                ,._
                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                ~
                                                                        ' 2a1.Jt~:-..-                                                       · ·             ":~>                                                     . , --··                      .....i.~ ":t                             .... _Atlanta~
    .r.                                                                                                7 ~                                                                            -
                                                                                                                                                                                                                  1         Rt~ "'t-·                               11··,
                                                                                                                                                                                                                                                                   - ·. \
                                                                                                                                                                                                                                                                                            l'
                                                                                                                                                                                                                                                                                                  . l
                                                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                                                       a,~
                                                                                                                                                                                                                                                                                                                                            f
                                                                         !                FreeamOf~lS}                                                      Dowir,if1ree '_,.._, ~..,_;. -~-~ -1.~ ...~.- ......--w~~~
           4'
                    llf•.~         ,
                                                                •        •,
                                                                         .~                            -:,                                    ~
                                                                                                                                              J~        '         -;'ji' -
                                                                                                                                                                    f/', '            ., ,.7 • ' ·• ~-- j
                                                                                                                                                                                    ·~ ,,
                                                                                                                                                                                                                                                                    . ci5
                                                                                                                                                                                                                                                                       >..              " -.. .                                       '"CW,.
                                                                                                                                                                                                                                                                                                                                      -
                    .....,_                                 •                                                       '                            ,                ,if
                                                                                                                                                                               ii / - ' . ., . ,. ... - ,
                                                                                                                                                                                          '                   .       •                                                     <l>
                                                                                                                                                                                                                                                                                                                                      .;: :
                                                                                                                                                                                                                                                                                                                                        0)
·~
         ,;., ,.<··. ,
          •
         ,,.,
                     •
                         ·~ .
                              .•


                              ..
                                       ··..
                                         ,

                                              ,.
                                                   ,;

                                                       •.   .

                                                            •
                                                                    •


                                                                     ~                        ~
                                                                                                  .., .,"!
                                                                                                       . ;•, .
                                                                                                       -   '
                                                                                                                        *        a
                                                                                                                        .,.,......,_

                                                                                                                        I
                                                                                                                                         .
                                                                                                                                             ..,
                                                                                                                                             sf'
                                                                                                                                             ~~-~~:.~,
                                                                                                                                                        . -•
                                                                                                                                                     __.a;::-~,

                                                                                                                                             ~ -.... '),
                                                                                                                                                                   1,.
                                                                                                                                                  t ,G. , -~-'-, . ~\.
                                                                                                                                                 I"'                     $-· ,•
                                                                                                                                                                  ~i_''!--,.,,; •• \ - '
                                                                                                                                                                                                    '
                                                                                                                                                                                                                      ,l,
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                          ff:..:,

                                                                                                                                                                                                                                               ;"
                                                                                                                                                                                                                                                                v"9
                                                                                                                                                                                                                                                                  ...,;.
                                                                                                                                                                                                                                                            "-"::::::
                                                                                                                                                                                                                                                                            $C
                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                            .:::;
                                                                                                                                                                                                                                                                                            ;-:.-;i& ..;,,. ....' .: -~.ilf;.~•
                                                                                                                                                                                                                                                                                                     -,:          .•      .._,,
                                                                                                                                                                                                                                                                                                                                       ~~}'~..
                ·~.'.                                                    · Va.le..r.·o.Gas_tS.J.~t-~.<n.·t.~---~                                                                                                                          _, - ,-.~ •~ ~ -M-i'° •·'.'.·. :!
                          ---,,.                                                          ..•. '..                                           i~"!            f-'J~; . . .                                .. ':.:::'- :- .                                                         '. ...                                               '"='r I
                                   \.v,
                                    ...,.                       .
                                                                .                                              '                 c.u :
                                                                                                                                 ,II;'                            ' '
                                                                                                                                                                  J:H                                                             •                 • '\                      I         •         .I!'!!!                      •att
                                                                                                        _:~- ·., ~\Ii .                                                                                                         •··
                                                                                                                                                                                                                                                    lit1 .
                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                       ..    ..
                                                                                                                                                                                                                                                                            1r-
                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                             J    ;.           -I;
                                                                                                                                                                                                                                                                                                                                      ill




,.. t
                                                                                          .   •    Wilson's Bar~B--Q
                                                                                                  ·.
                                                                                                                    rf




                                                                                                        l ' ,r ,I. ':..·•,i
                                                                                                                                     ,.,.~,--.
                                                                                                                                                                   ·,1    '




                                                                                                                                                                                                  .                   · rJl~tnterey Pub·.~~ •
                                                                                                                                                                                                                      ... 1,~
                                                                                                                                                                                                                      (J) .                                      :!
                                                                                                                                                                                                                                                                                                                                       . '"

                                                                                                                                                                                                                                                                                                                               kt'.;!.,~




                                                                                                                                                                                                         I                                                                                                             •
                                                                                                                                                                                                                                                                                                     ~
                                                                                                                                                                              C'.;J                                                                                                                  co
                                                                                                                                                                                                                                                                                                    ~


                                                                                                                                                                  24
      Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 25 of 26




Exhibit 3: Page 1 of ALOWEMER's Handwritten Operational Instructions




                                       25
               Case 2:19-cr-00219-MJH Document 3-1 Filed 06/18/19 Page 26 of 26




Exhibit 4: Page 2 of ALOWEMER's Handwritten Operational Instructions
-- --------   -----.   ------------   --- -- -------------   -   ---------- ----------   ---------------~




                                                                                                     /      I

                                                                                                            I
                                        ;:




                                                                      26
